DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 11 November 2020.  It is noted, however, that applicant has not filed a certified copy of the Chinese 202011274698.8 application as required by 37 CFR 1.55.

Drawings

The supplemental drawings were received on 14 March 2022.  These drawings are accepted.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plurality of LED lights” and the “plurality of cascade chips” where “each of the plurality of cascade chips is connected to each of the plurality of LED lights” must be shown or the feature(s) canceled from the claim(s).  A single “cascade chip” is shown in Figure 3 of the originally filed drawings with an “R end,” a “G end,” a “B end,” and a “W end.”  It is unclear from the originally filed drawings how each of a “plurality of cascade chips” as shown in Figure 3 is intended to each connect to the same “plurality of LED lights” as claimed.  The originally filed drawings do not show any “cascaded” chips to provide clarity, and the examiner cannot readily identify the portions of the Specification that clearly define the structural configuration of the “plurality of cascade chips” relative to the “plurality of LED lights.”  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections

Claim 1 is objected to because of the following informalities:  the claim contains a typographical error and recites the word “ands,” instead of “and,” in the second-to-last block of text.  Appropriate correction is required.

Claim 3, which depends from Claim 1, is objected to because of the following informalities:  the claimed recites “the voltage clamp module” without previously defining “a voltage clamp module.”  The examiner assumes that the claim contains a typographical error and is intended to recite “a voltage clamp module.”  Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are, as recited in Claims 1, 2, and 3, the claimed

i.  “a data sampling and calibration module for accurate data sampling and transmission” as recited in Claim 1
ii.  “a power line data sampling and transmission module” to “sample and transmit data” as recited in Claim 1
iii.  “a command module” to set “a chip initial address” as recited in Claim 1
iv.  “a voltage clamp module” as recited in Claim 2
v.  “a data sampling and transmission module” for “sampling and transmitting the data” as recited in Claim 3

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The function of the cited claim limitations is described in the originally filed disclosure at Figures 2 and 3, and correspondingly at Paragraphs [0028]-[0031].  No structural description is provided for any of the cited claim limitations.  From the recited function of the cited claim features, one of ordinary skill in the art could have broadly recognized a “voltage clamp module” as pertaining to any generic circuit component, such as a diode, that limits a voltage output; and a “command module” as a generic processor.  However, the structure of the claimed “data sampling and calibration module,” “power line data sampling and transmission module,” and “data sampling and transmission module” is not disclosed.  Further, it is unclear from the recited function of these components, namely “sampling,” “transmitting,” and “calibrating,” what structural components would be included in the claimed modules to perform the functions.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations: “data sampling and calibration module,” “power line data sampling and transmission module,” and “data sampling and transmission module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The disclosure is devoid of any structure that performs the functions recited in the claims and no association between a structure and the claimed functions can be found in the specification.  Figures 2 and 3 of the disclosure provide interconnected “black boxes” as the structural equivalents of the claimed functional features.  One of ordinary skill in the art would not readily recognize any particular structure as corresponding to the disclosed “black boxes.”  Therefore, the Claims 1-5 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  “wherein if the data transmitted is an address writing command, the address on a E-fuse module of a chip and set address of the chip” as recited in the third-to-last block of text in independent Claim 1.  The claim appears to be missing words, rendering the claim unclear.  
Claim 1 further recites, in the same block of text, “if the data transmitted is determined as a chip initial address setting command data, a chip initial address at a chip initial address setting is set through a command module, and the chip initial address is added by one after receiving a group of display command data….”  It is unclear what functional and/or mathematical process is required by the claimed feature “the chip initial address is added by one.”
Claims 2-5 are unclear due to their dependency on Claim 1.


Response to Arguments

Applicant's arguments filed 14 March 2022 have been fully considered but they are not persuasive.  The applicant has deleted most of the features previously presented in the claims, and rewritten the claims to “include all necessary features of the invention” (see Remarks at Page 10).  Specifically, the applicant has amended Claims 1 and 3 to recite “sufficient structure” to avoid interpretation of a number of previously recited claim features under 35 U.S.C. 112(f) and further avoid rejection under 35 U.S.C. 112(b) (see Remarks at Pages 10 and 11).  However, for the reasons provided above, the examiner respectfully maintains both an interpretation of a number of recited claim features under 35 U.S.C. 112(f) and a rejection under 35 U.S.C. 112(b).  The examiner respectfully reminds the applicant that an interpretation of claim features under 35 U.S.C. 112(f) is neither an objection nor a rejection of claim limitations.  Rather, an interpretation of claim features under 35 U.S.C. 112(f) is merely a way of construing a claim to cover a corresponding structure, material, or act described in the Specification, and equivalents thereof, when a claim is expressed as “a means or step for performing a specified function without the recital of structure, material, or acts in support thereof.”  In the present case, a number of claim features, as cited above, are recited as “modules” to perform a function.  As such, the application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  These claim limitations are interpreted under 35 U.S.C. 112(f) and are interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  However, in the present case, the examiner cannot identify any structural definition for the “black boxes” that are shown in the originally filed Specification and Drawings that correspond to the claimed “data sampling and calibration module,” “power line data sampling and transmission module,” and “data sampling and transmission module.”  As such, the claims are rejected under 35 U.S.C. 112(b) as failing to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  It is unclear what structure is implied by a “module” that performs “sampling” and “calibration” or “transmission.”  As such, the metes and bounds of the claims are unclear.  For at least these reasons, the rejection of Claims 1-5 is maintained.
The examiner respectfully directs attention to the Applicant’s Admitted Prior Art.  APA discloses (see Fig. 2) a dual-line cascade application system for simultaneously supplying electrical power (see “Electrical power supply module”) and transmitting data (see (DATA)) comprising:  a plurality of LED lights (i.e., (R, G, B, W) LED lights); a plurality of cascade chips (see Fig. 2) connected to the LED lights (i.e., the (R, G, B, W) LED lights), wherein each cascade chip (again, see Fig. 2) of the plurality of cascade chips is configured to perform data sampling and transmission (see “Power line data sampling and transmission module”) directly from a power line (see (VCC/Data)) and an R end, a G end, a B end, and a W end of each of the plurality of cascade chips (see (R, G, B, W) in Fig. 2) is connected to each of the plurality of LED lights (i.e., the (R, G, B, W) LED lights); a controller (i.e., a processor, not shown but implicit) with a VDD end (see (VCC)) and a GND end (see (GND)) connected to VDD and GND end (again, see (VCC) and (GND) in Fig. 2) of each of the plurality of cascade chips (see Fig. 2), the controller (i.e., processor) preprogrammed with a set of computer-executable instructions configured to:  powering on each of the plurality of cascade chips (again, see Fig. 2; see the originally filed Specification at Paragraph [0028] and Lines 1-9 of Paragraph [0030] directed to Figure 2).
	APA does not disclose each of the plurality of cascade chips to change data transmission criteria, through a data sampling and calibration module for accurate data sampling and transmission; sample and transmit data through a power line data sampling and transmission module, wherein if the data transmitted is an address writing command, the address on a E-fuse module of a chip and set address of the chip, and if the data transmitted is determined as a chip initial address setting command data, a chip initial address at a chip initial address setting is set through a command module, and the chip initial address is added by one after receiving a group of display command data; determine if the data transmitted is the display command data; and determine if E-fuse address stored in the E- fuse module is identical to the chip initial address stored in the command module, wherein if the E-fuse address is identical to the chip initial address, display data of corresponding address is sampled and stored and the display is outputted with PWM constant current. 
	However, Shimomura et al. (hereinafter “Shimomura” US 2011 / 0109228)
discloses (see Fig. 2A and 2B; Fig. 4; and Fig. 7) a dual-line cascade application system for simultaneously supplying electrical power and transmitting data (see signal (221) in Fig. 2A comprising data (231) and electrical power from (210); see Page 3, Para. [0048]-[0049] and [0052]), wherein each of a plurality of cascade chips (see Fig. 7 in combination with Fig. 4) is enabled to change an arbitrary data transmission criteria, such as a brightness value; and sample and transmit data, wherein if the data transmitted is an address writing command, the address on a E-fuse module (see (741) in Fig. 7) of a chip and set address of the chip, and determine if the data transmitted is display command data (see Fig. 2B); and determine if E-fuse address stored in the E- fuse module (741) is identical to a designated address, wherein display data of corresponding address is sampled and stored and the display is outputted with PWM constant current (see Page 3 through Page 4, Para. [0053] and Page 10, Para. [0110]-[0111]; Page 14, Para. [0145]-[0146]; Page 14 through Page 15, Para. [0149]-[0152]; and Page 18, Para. [0187]-[0188]). 
	While neither of APA and Shimomura, alone or in reasonable combination, appear to disclose all of the features of the claimed invention, both APA and Shimomura are relevant prior art to the disclosed invention.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622